WR-38,198-04
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 9/24/2015 6:50:31 PM
                                                                      Accepted 9/25/2015 7:53:47 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
             IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                          IN AUSTIN, TEXAS

                                                                         September 25, 2015
                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )      WRIT NO. - - - - -
        APPLICANT                              )
___________________________ )


           AMENDED MOTION FOR ADMISSION PRO HAC VICE

      COMES NOW, Jaclyn Lee DiLauro, Esq. ("Movant"), and moves for

admission to appear PRO HAC VICE in the captioned proceeding as counsel for

Applicant, Julius Murphy. I respectfully certify as follows:

      1.     Movant is an attorney and a member of the law firm of Hogan Lovells

US LLP, located at 555 Thirteenth Street NW, Washington, DC 20004, telephone

number (202) 637-5473, facsimile number (202) 637-5910, email address

jaclyn.dilauro@hoganlovells.com.

      2.     Local counsel of record associated with Movant in this matter is Sarah

M. Cummings of Norton Rose Fulbright US LLP, Texas Bar No. 24094609, who

has offices at 2200 Ross Avenue, Suite 3600, Dallas, Texas 75201, telephone

number (214) 855-8000, facsimile number (214) 855-8200, email address

sarah.cummingsCii!nortonrosefulbright.com.         Local counsel has filed a motion

stating that J aclyn Lee DiLauro is a reputable attorney and recommends that she be

                                        - 1-
granted pennission to participate in the aforementioned proceeding before the

Court. See Attached Exh. "A."

      3.     Within the past   two~   (2) years, Movant has submitted a non-resident

attorney application to appear before the State Office of Administrative Hearings,

Cause No. SOAH XXX-XX-XXXX.LIC/MVD 14-0016 LIC, Autobahn Imports, LP

d/b/a Land Rover of Ft. Worth v. Jaguar Land Rover North America, LLC;

however, no motion was ever filed for Movant to appear pro hac vice in this

matter.

      4.     Movant presently is licensed in the following jurisdictions:

             •     District of Columbia
             •     NewYork

      5.     Movant has been admitted to practice before each of the following

federal courts:

             •     Supreme Court of the United States
             •     United States Court of Appeals for the District of Columbia
                   Circuit
             •     United States Court of Appeals for the First Circuit
             •     United States Court of Appeals for the Fourth Circuit
             •     United States Court of Appeals for the Fifth Circuit
             •     United States Court of Appeals for the Sixth Circuit
             •     United States Court of Appeals for the Seventh Circuit
             •     United States Court of Appeals for the Federal Circuit
             •     United States District Court for the District of Columbia
             •     United States District Court for the Eastern District of North
                   Carolina
             •     United States District Court for the Western District of
                   Tennessee

                                           -2-
             •     United States District Court for the Eastern District Texas

      6.     Movant is a member in good standing in each of the jurisdictions and

federal courts identified in the preceding paragraphs.

      7.     Movant has not been the subject of disciplinary action by the Bar or

courts of any jurisdiction in which she is licensed within the preceding five years.

      8.     Movant has not been denied admission to the courts of any State or to

any federal court within the preceding five years.

      9.     Movant is familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing the conduct of

members of the State Bar of Texas, and will at all times abide by and comply with

the same so long as such Texas proceeding is pending and said Movant has not

withdrawn as counsel therein.

      10.    Movant attaches as "Exhibit B" the Acknowledgment Letter from the

Board of Law Examiners of Texas. See Exh. "B."

      11.    Movant respectfully requests to be admitted to practice in the Texas

Court of Criminal Appeals, Austin, Texas for this cause.

      I, Jaclyn Lee DiLauro, do hereby swear or affirm under penalty of perjury

that I am the Movant in the above-styled matter, that I have read the foregoing

Motion and know the contents thereof, and the contents are true and correct to my

own knowledge and belief.


                                         -3-
SIGNED this   d Y day of September, 2015.
                                    Respectfully submitted,




                                    JACLYN LEE DILAURO
                                      pro hac vice application pending
                                    HOGAN LOVELLS US LLP
                                    555 Thirteenth Street NW
                                    Washington, DC 20004
                                    Tel: 202.637.5600
                                    Fax: 202.63 7.5910
                                    jaclyn.dilauro@hoganlovells.com

                                    Counsel for Julius Murphy




                              -4-
                        CERTIFICATE OF SERVICE

      I hereby certify that on this d. '1   day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading, with attached

exhibits, upon opposing counsel, Bowie County District Attorney, Jerry D.

Rochelle, and Assistant Attorney General of Texas, Jefferson David Clendenin.

      Bowie County District Attorney's Office
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson David Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.0. Box 12548
      Austin, Texas 78711


                                              a          Lee DiLauro




                                        -5-
EXHIBIT

  A
            IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         IN AUSTIN, TEXAS


                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )   WRIT NO. - - - -
      APPLICANT                                )
___________________ )

      MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
            REQUESTING ADMISSION PRO HAC VICE
       OF NONRESIDENT ATTORNEY JACLYN LEE DILAURO

      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 36.00, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of Jaclyn Lee DiLauro

("Nonresident Attorney") in the captioned proceeding as counsel for Applicant,

Julius Murphy.      The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that she be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 23rd day of September, 2015.




                                        - 1-
                                       Respectfully submitted,

                                         Is/ Sarah M Cummings

                                        SARAH M. CUMMINGS
                                        NORTON ROSE FULBRIGHT US    LLP
                                        2200 Ross Avenue, Suite 3600
                                        Dallas, TX 75201-7932
                                        Tel: 214.855.8000
                                        Fax: 214.855.8200
                                        Texas Bar No.: 24094609
                                        sarah.cummings@nortonrosefulbright.com

                                       Counsel for Julius Murphy


                        CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading upon opposing

counsel:

      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      60 1 Main Street
      Texarkana, TX 755 0 1

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711


                                                  Is/ Sarah M Cummings
                                                   Sarah M. Cummings
                                       -2-
EXHIBIT

  B
                                                Board of Law Examiners
                                                     Appointed by the Suprane Coun ofTexas




                                        Non-Resident Acknowledgment Letter
                                                          September 23, 2015

JACLYN LEE DILAURO
HOGAN LOVELLS US LLP
555 THIRTEENTH STREET NW
WASHINGTON DC 20004-


Application Received: 09/23/15
Cause/Texas Court ofRecord: CAUSE NO. WR-38,198-04, TEXAS COURT OF CRIMINAL APPEALS

FROM: Bakari Jefferson, Licensure Analyst, 512-463-1622


This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
your Proof of Payment of Fee.

Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
request for pennission to participate in proceedings in a Texas Court. The next step is to file a
sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the
Bar of Texas, in the Texas Court in which you request to participate, which must be
accompanied by this acknowledgment letter. The decision to grant or deny your application is
ultimately made by the Texas Court in which you request to participate.




    Mailing Address                                                                                                    Street Address
 Post Office Box 13486     Telephone: SIZ-463-1621     FBtSimilc: Sl2-46l·Sl00   WebSite: www.blutasut.us   205 West 14th Street. Sch Floor
Austin. Texas 78711·3486                                                                                        Austin, Texas 7870 I